Case 1:17-cv-00063-MAC-KFG Document 94 Filed 12/04/20 Page 1 of 2 PageID #: 945




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 JEREMY P. SPENCER,                              §
                                                 §
                  Plaintiff,                     §
                                                 §
 versus                                          §   CIVIL ACTION NO. 1:17-CV-63
                                                 §
 FNU AUGUST, et al.,                             §
                                                 §
                  Defendants.                    §

                               MEMORANDUM OPINION AND ORDER

          Plaintiff, Jeremy P. Spencer, a former pre-trial detainee at the Jefferson County

 Correctional Facility, proceeding pro se and in forma pauperis, filed this civil rights complaint

 pursuant to 42 U.S.C. § 1983 against several defendants.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends granting plaintiff’s Motion to Voluntarily Dismiss (docket

 entry no. 92).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

 objections to the Report and Recommendation have been filed to date.
Case 1:17-cv-00063-MAC-KFG Document 94 Filed 12/04/20 Page 2 of 2 PageID #: 946




                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

 accordance with the recommendations of the Magistrate Judge.

        SIGNED at Beaumont, Texas, this 4th day of December, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
